Citation Nr: 1033982	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-37 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a nonverbal learning 
disability. 

2.  Entitlement to service connection for severe depression. 


ATTORNEY FOR THE BOARD

L. J. N. Driever




INTRODUCTION

The Veteran had active service from June 1984 to July 1984 and 
from March 1986 to May 1986.  

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.    

The Board REMANDS these claims to the RO via the Appeals 
Management Center in Washington, D.C.       


REMAND

The Veteran contends that he developed a nonverbal learning 
disability and associated depression during his June 1984 to July 
1984 period of active service.  He alternatively contends that 
these disabilities preexisted this period of active service and 
were aggravated therein.  

He points out that the nonverbal learning disability results from 
a lack of white matter on the right side of his brain, which 
causes motor incoordination and difficulty organizing.  
Allegedly, this disability frustrates him and causes low self 
esteem and depression, symptoms that increase in severity 
secondary to threats, humiliation and punishment.  He asserts 
that, during his June 1984 to July 1984 period of active service, 
personnel insulted him, indicated that he acted like he was on a 
different planet, and treated him like a disciplinary problem.  
He points out that he tried unsuccessfully to begin a military 
career on four occasions, including in the Army, Navy and Air 
Force (in June 1984, August 1985, December 1985 and March 1986), 
a fact that establishes his love of and respect for the military.  
Allegedly, however, the fast pace nature and deadlines of this 
environment made his neuropsychological status worse and 
necessitated discharge.   

In support of his claims, he has submitted competent post-service 
medical evidence diagnosing a nonverbal learning disability 
characterized by a significant verbal/visual performance 
discrepancy, impaired motor speed, planning difficulties, and 
executive control impairment.  The evidence also mentions a prior 
diagnosis of depression.  This evidence indicates that the 
Veteran had fine motor control and balance problems and struggled 
with clumsiness since childhood.

He has also submitted service personnel and treatment records, 
which include an in-service (June 1984) psychiatric diagnosis 
(the first of record) and negative comments regarding the 
Veteran's ability to continue in the military, and an article 
explaining the nature of the nonverbal learning disability at 
issue in this appeal.  

The previously noted medical evidence refers to pertinent 
outstanding records that need to be obtained in support of these 
claims, including: (1) records of all treatment for psychiatric 
problems, including by Drs. Craig Surman and Bulitt, dated since 
2001; (2) a report of the Veteran's hospitalization at Boston 
Medical Center in August 2001 for suicidal ideation; (3) a report 
of a September 28, 2001 neuropsychological evaluation by Drs. 
O'Connor and Schnirmann; and (4) records upon which the Social 
Security Administration (SSA) relied in awarding the Veteran 
disability benefits, effective 2001, based on his 
neuropsychiatric disability.

In addition, under 38 U.S.C.A. § 5103A (West 2002), VA's duty to 
assist includes providing a claimant a medical examination or 
obtaining a medical opinion when the claims file includes 
evidence of a current disability or persistent and recurrent 
symptoms of disability and indicates that the disability or 
symptoms thereof may be associated with active service, but does 
not include sufficient medical evidence upon which to base a 
decision.  In this case, an examination in support of these 
claims is needed.  

As previously indicated, competent post-service medical evidence 
confirms that the Veteran has a nonverbal learning disability and 
has been diagnosed with depression (records of this diagnosis are 
outstanding).  This evidence indicates that symptoms of the 
former disability first manifested during childhood.

Finally, the Veteran alleges and the evidence reflects that, 
after the June 1984 to July 1984 period of active service with 
the Army and the March 1986 to May 1986 period of active service 
with the Air Force, the Veteran had subsequent periods of service 
in various components, including the Navy.  The types and dates 
of such service have not yet been verified.  Moreover, the 
reasons for the Veteran's discharge from each period of service 
are not in the claims file.  Given that these reasons might 
provide insight in this case, the Veteran's service personnel 
file should be obtained in support of this appeal.

This case is REMANDED for the following action:

1.  After securing any necessary 
authorization, request, obtain and 
associate with the claims file all 
outstanding evidence pertinent to the 
Veteran's claims, such as: all records of 
treatment for psychiatric problems, 
including by Drs. Craig Surman and Bulitt, 
dated since 2001; a report of the Veteran's 
hospitalization at Boston Medical Center in 
August 2001 for suicidal ideation; and a 
report of the September 28, 2001 
neuropsychological evaluation by Drs. 
O'Connor and Schnirmann. 

2.  Request, obtain and associate with the 
claims file all records upon which SSA 
relied in awarding the Veteran disability 
benefits in 2001.  

3.  Request, obtain and associate with the 
claims file the Veteran's personnel file 
from each of his periods of service, 
including in the Army, Navy and Air Force.

4.  Verify all periods of service and 
identify the types of discharge from all 
such periods.  

5.  After all pertinent records are 
associated with the Veteran's claims file, 
afford the Veteran a neuropsychiatric 
examination for the purpose of determining 
the etiology of his nonverbal learning 
disability and depression.  Send the notice 
of the examination to the Veteran at the 
most recent address of record with VA.  
Therein, advise the Veteran that any 
failure to report for the examination 
without good cause might result in the 
denial of his claim.  Request the examiner 
to review all pertinent documents therein 
and confirm in his written report that he 
conducted such a review.  Request the 
examiner to then:

a) diagnose all psychiatric and 
neuropsychiatric disabilities shown to 
exist, including if appropriate, a 
nonverbal learning disability and 
depression; 

b) opine whether each disability is at 
least as likely as not related to the 
Veteran's June 1984 to July 1984 
period of active service; 

c) if not, opine whether either 
disability preexisted service and 
increased in severity therein; 

d) provide detailed rationale, 
with specific references to the 
record, for the opinions 
expressed; and 

e) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case.

6.  Thereafter, readjudicate the Veteran's 
claims based on all of the evidence of 
record.  If any benefit sought on appeal 
remains denied, provide the Veteran a 
supplemental statement of the case.  

Thereafter, subject to current appellate procedure, return this 
case to the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of the 
appeal.  The Veteran need not act unless he receives further 
notice.  He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


___________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



